DETAILED ACTION
This Office Action is responsive to application number 16/938,976 FLAT TRAP, filed on 7/2520. Claims 4 and 5-7 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ovoid shape of the cross section of claim 1, the method of production of claim 7, and the ring of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Mis numbered claim 4 has been renumbered as claim 8.  Claim 4 has been canceled therefore current claim 4 has been renumber as claim 8.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 6, the trap assembly cannot depend from a two part elbow as the elbow is a discreet part and not an assembly. 
Regarding claim 7 the limitation “such as” is indefinite as it is unclear if the antimicrobial coating is actually being claimed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masefield (GB 973,107 A) in view of Ikeda et al. (JP 11036403 A).
Regarding claim 5 Masefield shows a two-part ninety-degree elbow (11) for connecting an upstream ninety- degree elbow (12) and a downstream ninety-degree elbow (10). Masefield shows the two part elbow has a circular upstream spigot (where 11 connects to 12) and a circular end at a downstream spigot (where 11 connects to 10) and a cross sectional area of an interior of the two part elbow that remains largely constant throughout the trap (Fig. 1).  But Masefield fails to show wherein: a cross section of the two part elbow changes from circular at an upstream spigot to ovoid partway downstream back to circular at a downstream spigot.  However, Ikeda shows a cross section of a two part elbow (62) that changes from circular (60; Fig. 3A) at an 
Regarding claim 6 Masefield shows a trap assembly having a two part elbow as claimed in claim 5 wherein the two part elbow connects to the upstream and downstream elbows to form a drain trap (as combined above) but fails to specifically show achieving a two inch standard weir height despite the overall height of the trap being shorter than a conventional trap with the same internal cross-sectional . 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masefield (GB 973,107 A) in view of Ikeda et al. (JP 11036403 A) in further view of McLeod (US Pub. 2019/0024356).
Regarding claim 7 Masefield shows the two part elbow of claim 5, but fails to show wherein an upstream portion and a downstream portion of the two part elbow are injected separately to form a fitting lip and groove join, and cemented together to form an ovoid elbow, allowing for access for internal modification prior to assembly, such as antimicrobial coating.  However, this claim is considered a product by process claim.  “Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP § 2113).
Further McLeod shows the bottom section (2) of a trap that is injection moulded or die cast (¶ [0011]).  McLeod further details that that coating the trap with copper 
McLeod shows making the trap in a two part construction where the bottom is made separately from the top section and joined to form a fitting lip (shown in Fig. 2; 14 sits on the lip) and a groove (in 1) and connected together (via 15) for allowing the bottom of the trap to be coated with anti-microbial copper alloys as it is less expensive to just coat a portion of the device (¶ [0010]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masefield to be made in two part and connected with a lip and a groove such that only a portion of the device is coated with the anti-microbial copper alloy for the purpose of saving money especially for hospitals. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masefield (GB 973,107 A) in view of Ikeda et al. (JP 11036403 A) in view of McLeod (US Pub. 2019/0024356) in further view of Batten et al.  (US 7,134,152).
Regarding claim 8 Masefield shows the two part elbow of claim 5,  but fail to show wherein a ring of antimicrobial brass alloy is inserted in the internal diameter of the downstream spigot to control pathogen colonization.  However, McLeod details that the advantages of copper alloys is that they are inherently anti-microbial (¶ . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trkla (US Pub. 2019/0194920) shows the general state of the art of a P-trap.  Shafer et al. (US 9,021,628) shows the general state of the art of a trap assembly for low clearance applications. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        2/23/2022






f